EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ashley Nichols on 4/30/18.
The application has been amended as follows: 

CLAIMS
1.	(currently amended) An autonomous vehicle dispatch management system comprising:
an autonomous vehicle dispatch management server; and
an autonomous vehicle managed by the autonomous vehicle dispatch management server, the system dispatching an autonomous vehicle to a user based on an autonomous vehicle dispatch request to the autonomous vehicle dispatch management server from the user,
the autonomous vehicle comprising:
a first network interface configured to carry out communication with the autonomous vehicle dispatch management server;
a first control circuit;

storing, by the first memory, first reference information of the user;
obtaining first authentication information of the user;
performing a first authentication comprising: comparing, in a first comparison, the first reference information and the first authentication information, and determining, based on the first comparison, whether the user passes a first authentication;
obtaining second authentication information of the user;
transmitting the second authentication information to the autonomous vehicle dispatch management server via the first network interface;
receiving a confirmed authentication result from the autonomous vehicle dispatch management server via the first network interface;
determining, on the basis of the received confirmed authentication result, whether the user passes a second authentication; and
deciding to allow the user to use the autonomous vehicle, the user having transmitted the autonomous vehicle dispatch request to the autonomous vehicle dispatch management server, on the basis of the user passing the first authentication and the second authentication;
maintaining the autonomous vehicle in a locked state, and upon the user passing the first authentication and the second authentication, changing the autonomous vehicle to an unlocked state, opening a door of the autonomous vehicle, and allowing the user to enter the autonomous vehicle;
the autonomous vehicle dispatch management server comprising:
a second network interface configured to carry out communication with the autonomous vehicle;
a second control circuit;
a second memory including a second set of executable instructions that, when executed by the second control circuit, causes the second control circuit to perform second operations including:
storing, by the second memory, second reference information of the user;
receiving the second authentication information from the autonomous vehicle via the second network interface;
performing a second authentication comprising: comparing, in a second comparison, the second authentication information and the second reference information, and determining, based on the second comparison, a confirmed authentication result indicating whether the user passes a second authentication; and
transmitting the confirmed authentication result to the autonomous vehicle via the second network interface.

autonomous vehicle dispatch management system according to claim 1, wherein the second operations performed by the second control circuit further include:
receiving membership registrations of users;
storing, in the second memory, first reference information and second reference information of a user having a membership as requesting member user reference information;
upon receiving an autonomous vehicle dispatch request from the requesting member user:
reading, from the second memory, the first reference information of the requesting member user having made the autonomous vehicle dispatch request;
transmitting the first reference information of the requesting member user to the autonomous vehicle via the second network interface;
receiving second authentication information of the requesting member user from the autonomous vehicle;
reading, from the second memory, the second reference information of the requesting member user;
wherein the performing the second authentication comprises: comparing, in a member information comparison, the second authentication information of the requesting member user and the second reference information of the requesting member user, and determining, based on the member information comparison, a confirmed authentication result for the requesting member user, 
transmitting the confirmed authentication result for the requesting member user to the autonomous vehicle via the second network interface.

3.	(currently amended) The autonomous vehicle dispatch management system according to claim 2, wherein,
the second operations further include:
notifying the requesting member user, upon receiving an autonomous vehicle dispatch request from the requesting member user, of a subset of the second reference information; and
the first operations further include:
requesting the subset of the second reference information, by the autonomous vehicle, from the requesting member user having transmitted the autonomous vehicle dispatch request
obtaining the subset of the second reference information; and
transmitting, by the autonomous vehicle, upon the autonomous vehicle obtaining the subset of the second reference information, the subset of the second reference information to the autonomous vehicle dispatch management server via the first network interface.

autonomous vehicle dispatch management system according to claim 1, wherein, 
the second operations further include:
obtaining, by the autonomous vehicle management server, upon receiving the autonomous vehicle dispatch request from the user, the first reference information and the second reference information of the user;
transmitting the first reference information via the second network interface, to the autonomous vehicle 
dispatching the autonomous vehicle; and
storing the second reference information in the second memory; and
the first operations further include:
receiving the first reference information transmitted from the autonomous vehicle dispatch management server via the first network interface;
storing the first reference information in the first memory 
using the first reference information stored in the first memory in the first comparison;
obtaining the first authentication information of the user; and
	performing the first authentication.

5.	(currently amended) The autonomous vehicle dispatch management system according to claim 1, wherein, 
autonomous vehicle dispatch management server comprises a third network interface that receives the autonomous vehicle dispatch request via a terminal device operated by the user.

6.	(currently amended) The autonomous vehicle dispatch management system according to claim 5, wherein, 
the autonomous vehicle dispatch request from the terminal device operated by the user includes location information of a meeting spot;
the autonomous vehicle dispatch management server, upon receiving the autonomous vehicle dispatch request, transmits the location information via the second network interface to an autonomous vehicle, and dispatching the autonomous vehicle 
the autonomous vehicle comprises a current location detector and a motor configured to move the autonomous vehicle from a current location to a destination indicated by the location information; and
the autonomous vehicle receives, via the first network interface, location information of the meeting spot from the autonomous vehicle dispatch management server and moves toward the meeting spot by setting the meeting spot as a destination.

7.	(currently amended) The autonomous vehicle dispatch management system according to claim 6, wherein,
autonomous vehicle dispatch management server; and
the autonomous vehicle dispatch management server, using the location information of the meeting spot included in the autonomous vehicle dispatch request and location information of the current location of the autonomous vehicle, decides which autonomous vehicle, of a plurality of autonomous vehicles, is to be dispatched.

8.	(currently amended) The autonomous vehicle dispatch management system according to claim 1, wherein, 
the first reference information and the second reference information of the user are different, and each of the first reference information and the second reference information of the user includes one or more of biological information, facial image information, voice information, fingerprint information, vein information, iris information, name information, address information, birthday information, identification information, password information, telephone number information, and email address information.

9.	(currently amended) The autonomous vehicle dispatch management system according to claim 1, wherein,
the autonomous vehicle dispatch management server is an autonomous vehicle dispatch management server for taxis and the autonomous vehicle is a taxi.

10.	(cancelled)

11.	(cancelled)

12.	(cancelled)

13.	(currently amended) The autonomous vehicle dispatch management server according to claim 1, wherein 
the second operations performed by the second control circuit further include:
performing the second authentication on the user who has entered the autonomous vehicle.

14.	(cancelled)

15.	(cancelled)

16.	(currently amended) The autonomous vehicle dispatch management server according to claim 1, wherein 
the second operations performed by the second control circuit further include:
performing the second authentication on the user outside of the autonomous vehicle.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art include Fuyuki (JP 2007/186144 A), Nakane (JP 2006/63627 A), and Abhyanker (US 2015/0185034 A1).
Fuyuki describes a vehicle anti-theft system comprising first and second authentication means, including: 1) an on-board information processing unit configured to compare driver data, e.g. driver image, with data recorded in a first storage unit, in order to grant driver permission/restriction to operate the vehicle, and 2) a remote control unit configured to compare prescribed input, e.g. a driver's license of a user having predetermined authorization to operate the vehicle, with pre-registered data, in order to determine whether to remotely release said driver restriction.
Nakane describes a vehicle anti-theft system comprising first and second authentication means, including: 1) an on-board biometric comparison means configured to enable an authorized user to operate the vehicle, and 2) an electronic key device configured to enable a (third-party) user to operate the vehicle, wherein the electronic key device may be enabled/disabled by the authorized user as desired.
Abhyanker describes a driverless vehicle sharing system, including: an autonomous vehicle sharing server configured to instruct an autonomous vehicle, listed by the vehicle owner on a vehicle sharing network, to navigate to a location of a verified user.
The prior art, however, does not teach, "maintaining the autonomous vehicle in a locked state, and upon the user passing the first authentication and the second authentication, changing the autonomous vehicle to an unlocked state, opening a door of the autonomous vehicle, and allowing the user to enter the autonomous vehicle."
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CHARLES J HAN/Primary Examiner, Art Unit 3662